DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 7/2/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “male die” from claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites “a male die”, however it is unclear whether the structure is required by the invention. It appears that the male die is required only by the method of making the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-9 and 15-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ebert et al. (US2012/0207608) (“Ebert”).
Regarding claim 1, Ebert teaches a leading edge cover member (Fig. 4) provided on an outside of a leading edge area (6) including a leading edge serving as a part of an airflow upstream side of a composite blade body (1) containing reinforcement fibers and a resin (Paragraph [0047]), the leading edge cover member comprising: a composite cover base material (11) that contains reinforcement fibers and a resin (Paragraph [0057]), and is provided to the outside of the leading edge area in a bonding manner (Fig. 4), and a metallic reinforcement layer (2) formed on at least part of an outside of the composite cover base material. 
Regarding claim 5, Ebert teaches the composite cover base material is formed by laying up thin-film prepregs of a glass fiber reinforced plastic (Paragraph [0057]).

Regarding claim 7, Ebert teaches (Fig. 4) an electrically insulative electrical insulation layer (10, the glass mat being an electrical insulator) provided so as to be in contact with a surface on a side of the composite cover base material on which the metallic reinforcement layer is provided.
Regarding claim 8, Ebert teaches (Fig. 4) the electrical insulation layer is an insulating fiberglass reinforced plastic layer (Paragraph [0057]).
Regarding claim 9, Ebert teaches (Fig. 4) the metallic reinforcement layer includes a hard metallic reinforcement layer (Paragraph [0057]) that is provided on a surface side of the metallic reinforcement layer and is formed of a hard metal (Paragraph [0062]).
Regarding claim 15, Ebert teaches (Fig. 4) an outer surface of a boundary between the composite cover base material and the metallic reinforcement layer is formed as a smooth surface without any step (Paragraph [0057]).
Regarding claim 16, Ebert teaches (Fig. 4) a male die that is provided, on an outside thereof, with the leading edge cover member, and has a shape of the leading edge area of the composite blade body (Paragraph [0007]).
Regarding claim 17, Ebert teaches (Fig. 4) the composite blade body (1) provided, on the outside of the leading edge area thereof, with the leading edge cover member. 
Regarding claim 18, Ebert teaches (Fig. 4) an outer surface of a boundary between the composite cover base material and the metallic reinforcement layer is formed as a smooth surface without any step (Paragraph [0057]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Gorokhovsky (US2017/0030204) (“Gorokhovsky”) and a design choice.
Ebert teaches the leading edge cover member of claim 1, but fails to teach the composite cover base material has a thickness at a ratio of 2% to 30% inclusive with respect to a leading edge radius of the composite blade body.
Since applicant has not disclosed that having  the composite cover base material at this ratio solves any stated problem or is for any particular purpose above the fact that the ratio provides weight savings and it appears that the composite cover base of Ebert would perform equally well with a ratio as claimed by applicant, it would have been an obvious matter of design choice to modify leading edge cover member of Ebert by utilizing the specific ratio as claimed for the purpose of weight savings. 
Ebert fails to teach the metallic reinforcement layer has a thickness of 5 µm to 100 µm inclusive.
In an analogous art, Gorokhovsky teaches an erosion resistant coating. Gorokhovsky teaches a coating thickness of 5-40 µm is appropriate for erosion protection (Paragraph [0091]).

Ebert in view of Gorokhovsky teach the thickness of the metallic reinforcement layer is smaller than the thickness of the composite cover base material (by virtue of the metallic layer being much measured in microns, and thus much smaller than a composite material layer). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Carlson et al. (US5127802) (“Carlson”).
Ebert teaches the leading edge cover member of claim 1, but fails to teach the reinforcement fibers contained in the composite cover base material are arranged along a direction of 30 degrees to 60 degrees inclusive with respect to a blade longitudinal direction of the composite blade body.
In an analogous art, Carlson teaches a turbine blade. Carlson teaches a composite component of the blade is constructed with fibers oriented at an angle of 45 degrees with respect to the longitudinal axis of the blade to provide torsional stiffness (Col. 4 lines 1-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the leading edge cover member of Ebert and change the reinforcement fibers contained in the composite cover base material to be arranged along a direction of 30 degrees to 60 degrees inclusive with respect to a blade longitudinal direction of the composite blade body as taught by Carlson to provide torsional stiffness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Bailey et al. (US5049036) (“Bailey”).
Ebert teaches the leading edge cover member of claim 1, but fails to teach the reinforcement fibers contained within the composite cover base material are high-modulus resin fibers.
In an analogous art, Bailey teaches a composite gas turbine blade. Bailey teaches it is known to utilize high modulus fibers in a resin matrix to provide high strength (Col. 1 lines 15-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the leading edge cover member of Ebert and change the reinforcement fibers .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Smith et al. (US8088498) (“Smith”).
Regarding claim 10, Ebert teaches the leading edge cover member of claim 9, but fails to teach the hard metallic reinforcement member is a hard chromium plating layer. 
In an analogous art, Smith teaches an airfoil with leading edge protection. Smith teaches the leading edge sheath (Fig. 44) contains chromium carbide hardening modifiers (Col. 3 lines 10-15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the leading edge cover member of Ebert and change the hard metallic reinforcement member to be a hard chromium plating layer as taught by Smith to provide an appropriately hard material for use in an airfoil sheath. 
Regarding claims 11-12, Ebert teaches the leading edge cover member of claim 1, but fails to teach the metallic reinforcement layer includes an auxiliary metallic reinforcement layer formed of a soft metal that is provided so as to be in contact with a surface on a side of the metallic reinforcement layer on which the composite cover base material is provided, wherein the auxiliary metallic reinforcement layer is a copper plating layer.
Smith further teaches (Fig. 4) the sheath contains an auxiliary layer (46) beneath a primary layer (26), the auxiliary layer formed from copper to show a visual indicator of wear of the primary layer (Col. 3 lines 35-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the leading edge cover member of Ebert and change the metallic reinforcement layer to include an auxiliary metallic reinforcement layer formed of a soft metal that is provided so as to be in contact with a surface on a side of the metallic reinforcement layer on which the composite cover base material is provided, wherein the auxiliary metallic reinforcement layer is a copper plating layer as taught by Smith to provide a visual indication of wearing of the metallic reinforcement layer.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Margolies et al. (US2011/0076413 (“Margolies”).

In an analogous art, Margolies teaches a protective layer system for a turbine blade. Margolies teaches a surface roughness of 5 µm to 13 µm promotes adhesion between layers (Paragraph [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the leading edge cover member of Ebert and change the metallic reinforcement layer side of the composite cover base material to have an arithmetic mean roughness value of 1 µm to 10 µm inclusive as taught by Margolies to promote adhesion. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Angeliu et al. (US2004/0258192) (“Angeliu”).
Ebert teaches the leading edge cover member of claim 1, but fails to teach a primer layer containing palladium catalytic particles is formed on a boundary surface on the metallic reinforcement layer side of the composite cover base material. 
In an analogous art, Angeliu teaches a process for mitigating stress in turbine components. Angeliu teaches it is possible to provide effective catalytic activity on metal alloy surfaces by providing a layer of palladium (Paragraph [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the leading edge cover member of Ebert and add a primer layer containing palladium catalytic particles is on a boundary surface on the metallic reinforcement layer side of the composite cover base material as taught by Angeliu to provide effective catalytic activity in the metal alloy surface of the metallic reinforcement layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745           
                                                                                                                                                                                             
/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/17/2021